The opinion of the court was delivered by
Swayze, J.
As the trial judge said in his conclusions, there was no privity of contract between the city and the defendants. The theory of the defendants seems to be that, since the city has acquired part of the water company’s plant, which was essential to the carrying out of the contract by the water company, the city has thereby become obligated in, the same way as the water company. A distinction must, of course, be made between the duty to supply water and the obligation of the contract to supply flic water at a particular price. The former is a public duty, to be enforced by mandamus. Where the price *436is a matter of contract, it is to be governed by the ordinary rules relating to contracts. The only theory upon which it could be held that the burden of this contract made by the water company is now to be imposed upon the city, is that it is a contract running with the land; but this view is quite untenable, first, because the water company conveyed only a portion of its land, and the portion retained was quite as essential to the performance of this contract as the portion conveyed; and second, because of the general rule which, except between lessor and lessee, or in cases where a right in the nature of an easement is created, prevents the burden of a covenant from running with the land, even in cases where the benefit might. National Bank at Dover v. Segur, 10 Vroom 173; Costigan v. Pennsylvania Railroad Co., 25 Id. 233; M. & E. R. R. Co. v. Hoboken, &c., Railroad Co., 2 Robb. 328, 340.
It is also argued that the effect of the judgment in this case was to impair the obligation of the contract between the water company and the defendant and to deprive the defendant of a remedy, contrary to paragraph 3, section 7, article 4 of the state constitution. This position is equally untenable. The constitutional restriction relates only to legislative action, and there is no legislative action in this case which has impaired the obligation of the contract or deprived the defendant of a remedy for enforcing a contract. Moreover, the constitution only forbids the legislature to pass a law impairing the obligation of contract, and the obligation of the contract between the water company and the defendants is in no way impaired; it still remains, and the defendants can enforce the contract in the ordinary way by an action for damages. The water company is not dissolved; it seems to retain some of its assets, and for aught we know the defendant may be able to recover full satisfaction from the water company; but whether they can or not, they have the same legal right as they had before the conveyance to the city, and if they are prevented from recovering full satisfaction it is for the same reason that anyone is prevented where his debtor is unable to pay. The conveyance to the city seems to have been for a full consideration and in perfect good faith. It is said, however, that the defendant is deprived, of *437the remedy by mandamus. It has, of course, the same remedy that it always had; the only difference is the difficulty of enforcing it. The constitutional provision forbids only legislation depriving a party of a remedy for enforcing a contract which existed when the contract was made. Mandamus is a remedy for enforcing a public duty which may arise out of contract, but the remedy is not to he regarded as a remedy for the breach of the contract.
Whether the presentation of a hill at the old rate amounted to an adoption of the contract between the water company and the defendants was a question of fact. The trial judge found that the action of the collector was unauthorized. There was evidence to sustain this view. In fact, there was an absence of evidence to show any authority', and we are bound by the finding.
Wo think the Supreme Court was entirely right in affirming the judgment entered in the Circuit Court, and this judgment must, therefore, be affirmed, with costs.
For affirmance—The Chancellor, Swayize, Seed, Trenchard, Parker, Bergen, Mtnturn, Bogert, Vredenburgh, Vroom, Congdon, JJ. 11.
For reversal—None.